UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6817



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE, Director of D.O.C.; MATTHEW P.
DULLAGHAN,    Assistant   Attorney    General;
VIRGINIA PAROLE BOARD MEMBERS, Parole Decision
Makers,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-255-2)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., appeals the district court’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint   and   denying   his   motion       for   reconsideration.   We   have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Green v. Angelone, No. CA-01-255-2 (E.D. Va.

Apr. 19 & May 7, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                     AFFIRMED




                                        2